Citation Nr: 1822779	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

2. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965, and from July 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

During the pendency of this claim, jurisdiction was transferred to the New York, New York regional office due to the proximity of the Veteran's primary residence. 


FINDING OF FACT

For the period relevant to this appeal, the peripheral neuropathy in the Veteran's right and left lower extremities have been manifested by mainly moderate incomplete paralysis that has caused symptoms including pain, numbness, and paresthesias in his lower legs.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 20 percent, and no more, for right lower extremity peripheral neuropathy are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.25, 4.68, 4.72, 4.124a, Diagnostic Code 8521 (2017).

2. The criteria for an initial disability rating of 20 percent, and no more, for left lower extremity peripheral neuropathy are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.25, 4.68, 4.72, 4.124a, Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

For all periods relevant to this appeal, the peripheral neuropathies in the Veteran's lower extremities have been rated pursuant to the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521. Those criteria, which pertain to disabilities caused by paralysis of the popliteal (common peroneal) nerve, provide for a 10 percent rating for mild incomplete paralysis. A 20 percent disability rating is assigned for moderate incomplete paralysis involving that nerve group. A 30 percent disability rating is assigned where the evidence shows severe incomplete paralysis. A maximum schedular 40 percent disability rating is appropriate for disabilities resulting in complete paralysis - involving foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

The rating schedule does not define the terms "mild," "moderate," or "severe," as used in this diagnostic code to describe the degree of deformity of the foot. Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6 (2017). It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2017).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

The Veteran contends his bilateral lower extremity peripheral neuropathy more closely approximates the moderate degree rather than the currently-rated mild degree.  See August 2014 susbtantive appeal.

Turning to the evidence, the Veteran was afforded a VA examination in November 2012. The examiner indicated that the entire claims file was reviewed. The Veteran's symptoms were noted. Specifically, the Veteran was noted to have no right lower extremity constant pain yet mild left lower extremity constant pain; moderate bilateral intermittent pain; and moderate bilateral numbness. Under the assessment of the severity of the Veteran's condition, the examiner stated that the Veteran has bilateral foot sensory deficits, but his muscle and motor exams are normal. The Veteran reported discomfort when walking. The examiner pertinently opined that the Veteran's peripheral neuropathy of the lower extremities was mild. 

The Veteran was afforded another VA peripheral nerves examination in December 2015. The Veteran's entire claims file was reviewed. The Veteran was noted to experience bilateral lower extremity moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness. Muscle strength testing was normal and there was no muscle atrophy. Reflex examination revealed absent right and left ankle reflexes, and otherwise decreased reflexes. Sensory examination revealed decreased sensation in the right lower leg, ankle, foot, and toes. There were no trophic changes. The VA examiner diagnosed the Veteran with bilateral lower extremity diabetic peripheral neuropathy, and characterized the paralysis as moderate in severity. The functional impact of this disability was that while the Veteran is retired, he has difficulty walking due to neuropathy. 

In January 2016, a VHA addendum opinion was associated with the claims file. Pertinently, the examiner confirmed that the Veteran has a bilateral lower extremity diabetic peripheral neuropathy that is moderate in severity.  

The Board further notes that in March 2015, the Veteran submitted a statement in support of his claim, contending once again that he has been suffering from moderate peripheral neuropathy of the lower extremities since 2008. Indeed, along with his statement the Veteran submitted a medical report dated in September 2009 from a Board-certified neurologist who evaluated the Veteran for complaints of numbness and burning sensation in the lower extremities. The examiner's clinical impression was that the Veteran had peripheral neuropathy. A nerve conduction study was done, as well as an EMG. The examiner concluded that the results are consistent with peripheral neuropathy, which is moderate in degree. 

The Veteran's VA and private medical records were reviewed and show periodic treatment for the Veteran's bilateral lower extremity peripheral neuropathy, involving mostly follow-up treatment associated with control of his diabetes and complaints of pain. 

After a review of the evidence, the Board finds that a rating of 20 percent, but no higher, is warranted for right and left lower extremity peripheral neuropathy for the entire period on appeal. The evidence shown during the pendency of the appeal reflects that the Veteran's bilateral lower extremity peripheral neuropathy manifested in decreased or absent reflexes in the lower extremities with pain. Though the November 2012 VA examiner opined that the Veteran's condition was only mild in severity, moderate bilateral intermittent pain and moderate bilateral numbness were both noted. Furthermore, all other opinions of record, including the December 2015 and January 2016 VA examiners, specifically assessed the Veteran's bilateral lower extremity peripheral neuropathy as moderate in severity.  The Board also finds persuasive the Veteran's submission of evidence in March 2015, which included a probative private medical examination. Indeed, the private examination dated in September 2009 shows that after clinical testing the Veteran's bilateral peripheral neuropathy was specifically found to be moderate in degree. 

However, a rating in excess of 20 percent is not warranted at any point during the period on appeal. Throughout the appeal period, the Veteran's symptoms were wholly sensory, and there is no contradictory evidence of record. There is no evidence of muscle atrophy, trophic changes, foot drop, or loss of range of motion. The Veteran's symptoms have consistently been described by VA examiners as no more than moderate in severity, which the Board considers to be highly probative. Based on the record, there is simply no evidence to show that the Veteran's right or left lower extremity peripheral neuropathy has risen to the level of severe neurologic impairment to warrant a rating higher than 20 percent under Diagnostic Code 8521. Indeed, the Veteran himself has repeatedly characterized his own disability as moderate in severity, and the Board has found him to be credible as his statements have been consistent throughout the record and are supported by the evidence of record. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that ratings of 20 percent, but no higher, is warranted for right and left lower extremity peripheral neuropathy for the entire period on appeal.



ORDER

Entitlement to an initial evaluation of 20 percent for right lower extremity peripheral neuropathy is granted. 

Entitlement to an initial evaluation of 20 percent for left lower extremity peripheral neuropathy is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


